1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


2
                                                                      Jan 22, 2020
                                                                          SEAN F. MCAVOY, CLERK
3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     RICHARD FABEL,                               No. 2:19-mc-00043-SMJ
5
                                Plaintiff,
6                                                 ORDER ADOPTING REPORT
                  v.                              AND RECOMMENDATION AND
7                                                 DISMISSING CASE
     UNITED STATES OF AMERICA,
8
                                Defendant.
9

10         Before the Court is Magistrate Judge Rodgers’s January 6, 2020 Report and

11   Recommendation, ECF No. 10, recommending that the Court dismiss Plaintiff’s

12   “Motion for Return of Propert[y],” ECF No. 1, without prejudice for failure to

13   timely effect service on Defendant. ECF No. 10 at 1–2. On January 21, 2020, within

14   the period set for objections to the Report and Recommendation, Plaintiff filed a

15   “Federal Rule of Criminal Procedures Rules 41(g) Motion for Return of Property,”

16   ECF No. 13, reiterating the same arguments put forth in the original motion, ECF

17   No. 1. But Plaintiff did not object to Magistrate Judge Rodgers’s recommendation

18   that the case be dismissed for failing to effect service in a timely manner, or explain

19   Plaintiff’s failure to do so. See generally ECF No. 13. As Magistrate Judge Rodgers

20   explained, the Court will generally dismiss an action without prejudice if service is


     ORDER ADOPTING REPORT AND RECOMMENDATION AND
     DISMISSING CASE - 1
1    not effected within ninety days of a suit’s commencement, without regard to the

2    merits of the litigant’s claims. Fed. R. Civ. P. 4(m).

3          Accordingly, after reviewing the Report and Recommendation, the Court

4    finds Magistrate Judge Rodgers’s findings are correct. Therefore, the Court adopts

5    the Report and Recommendation in its entirety.

6          Accordingly, IT IS HEREBY ORDERED:

7          1.     The Report and Recommendation, ECF No. 10, is ADOPTED in its

8                 entirety.

9          2.     The Motion for Return of Seized Propert[y], ECF No. 1, is

10                DISMISSED WITHOUT PREJUDICE. All other pending motions

11                are DENIED AS MOOT.

12         3.     The Clerk’s Office is directed to CLOSE this file.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to pro se Plaintiff and Magistrate Judge Rodgers.

15         DATED this 22nd day of January 2020.

16                       _________________________
                         SALVADOR MENDOZA, JR.
17                       United States District Judge

18

19

20

     ORDER ADOPTING REPORT AND RECOMMENDATION
     AND DISMISSING CASE - 2
